Citation Nr: 1709588	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-09 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include allergic rhinitis and sinusitis.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had multiple periods of active service, including from January 1992 to June 1992, March 2003 to June 2003, July 2006 to November 2007, and April 2014 to January 2015. He also had several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Army and the Army National Guard (ANG), including from May to September 1998, March to June 2006, February to December 2008, September to November 2009, May to September 2010, February 2011 to March 2011, and February to April 2016. The Veteran's active service included serving in Kuwait in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which reopened the Veteran's previously denied claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, and denied this claim on the merits. The RO also denied, in pertinent part, the Veteran's claims of service connection for a right ankle disability (which was characterized as right ankle strain), plantar fasciitis of the right foot, a skin disability of the back of the head and the feet (which was characterized as separate service connection claims for a skin disability of the back of the head and skin disability of the feet), a gastrointestinal disability, to include gastritis (which was characterized as gastritis), residuals of a left buttock strain (which was characterized as buttock strain left gluteus medius/maximus), a respiratory disability, to include allergic rhinitis and sinusitis (which was characterized as allergic rhinitis), migraine headaches, and for an acquired psychiatric disability other than PTSD, to include dysthymic disorder (which was characterized as dysthymic disorder (claimed as depression)). Having reviewed the record evidence, the Board finds that the issues on appeal should be recharacterized as stated on the title page of this decision.

In January 2015, the Board declined to reopen the previously denied claim of service connection for degenerative disc disease of the lumbosacral spine. The Board also denied entitlement to service connection for right ankle disability, plantar fasciitis of the right foot, skin disability of the back of the head and feet, a gastrointestinal disability, and residuals of a left buttock strain. The Board remanded the remaining issues for additional evidentiary development. 

The issues of service connection for migraine headaches and acquired psychiatric disability other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's allergic rhinitis, as likely as not, had its onset during a period of ACDUTRA; the Veteran does not have a separately diagnosed chronic sinus disorder. 


CONCLUSION OF LAW

Allergic rhinitis, but not chronic sinusitis, had its onset during a period of ACDUTRA. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

In a letter issued in February 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so. It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise. The Veteran's Virtual VA claims file has been reviewed. The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran was also afforded a VA examination and etiological opinion in May 2015, in accordance with the Board's January 2015 remand directives. The examination report has been reviewed and found to be adequate to make a determination on the claim for respiratory disability. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). As such, the Board also finds that the January 2015 remand orders were substantially complied with as regards to the claim for service connection for respiratory disability, decided herein. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. See VAOGCPREC 3-2003. The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Board notes initially that the term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101 (2) (West 2014); 38 C.F.R. § 3.1 (d) (2016). The term "active military, naval, or air service" includes active duty and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty." 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a) (emphasis added). Active duty for training (ACDUTRA) includes full-time duty in the Armed Forces performed by Reserves for training purposes and includes full-time duty performed by members of the National Guard of any State. Inactive duty for training (INACDUTRA) generally means duty (other than full-time duty) prescribed for Reserves and duty (other than full-time duty) performed by a member of the National Guard of any State. 38 U.S.C.A. §§ 101 (21), 101(23) 101(24) (West 2014); 38 C.F.R. §§ 3.6 (a), (c), (d) (2016).

The Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131 (West 2014). To establish status as a "Veteran" based on "active duty for training," the claimant must establish that he was disabled resulting from an injury or disease incurred in or aggravated during the line of duty during that period; based on "inactive duty for training," the claimant must establish that he was disabled resulting from an injury incurred in or aggravated during the line of duty during that period. 38 U.S.C.A. §§ 101 (2), 101(24); 38 C.F.R. §§ 3.1 (d), 3.6 (a), (c), (d); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484, 485 (1993). 

If the claimant does not qualify as a "Veteran" with respect to a particular claim, then the claimant is not entitled to the presumption of soundness or aggravation as to that claim. See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Paulson, 7 Vet. App. at 469-471. Similarly, the claimant is not entitled to the benefit of the legal presumptions pertaining to service connection for certain disabilities. See Biggins v. Brown, 1 Vet. App. 474, 478 (1991).

Further, the fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant also is a "Veteran" for purposes of a period of ACDUTRA and a period of INACDUTRA where, as here, the claims are premised on a period of ACDUTRA and on a period of INACDUTRA. Mercardo-Martinez v. West, 11 Vet. App. 415, 419 (1998). The Court has interpreted 38 U.S.C.A. § 101 (24) as meaning that ACDUTRA (and INACDUTRA) will not be considered "active military, naval, or air service" unless the claimant previously established service connection for a disability incurred in such service. See Mercardo-Martinez, 11 Vet. App. at 419; Paulson, 7 Vet. App. at 469-470; Biggins, 1 Vet. App. at 477-478. Thus, the allocation of service among active duty, ACDUTRA, and INACDUTRA can bring about conclusive results for a claimant with respect to certain medical conditions.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Analysis

The Veteran asserts that his current respiratory disability is due to service, and worsened while he served on active duty in Kuwait. See November 2007 statement in support of claim.

Turning to the evidence of record, an August 1990 enlistment examination for the Army National Guard (ANG) revealed normal sinuses and nose. In an August 1991 applicant medical prescreening form, the Veteran denied having allergies or respiratory problems. A January 1996 periodic examination for the ANG revealed normal sinuses and nose. However, on the Veteran's report of medical history, he noted a history of sinusitis and asthma. A September 1998 treatment record reflects a chief complaint of chest congestion, productive cough and orange sputum for 4 days. It began as a sinus infection and has worsened. The examiner noted previous treatment for strep/pneumonia in February 1998. A July 2000 history and physical examination noted that the Veteran's medical history included seasonal allergies, and current medications included Zyrtec. A June 2001 periodic examination report noted SAR (seasonal allergic rhinitis) controlled with Zyrtec. A February 2003 annual medical certificate noted that the Veteran was currently taking guaifenesin, a decongestant. A May 2004 sick slip noted treatment for sinus chest congestion. A statement of medical examination and duty status noted that the disease was not incurred in the line of duty.

On May 2008 VA general medical examination, the Veteran reported that he had nasal drainage, worse since August 2006. He had been taking allergy medicines for about 6 to 7 years. His symptoms were present throughout the year but symptoms were worse in the pollen season. Sometimes nasal drainage was yellow and sometimes it was white mucus, and he also had postnasal drip. He had epistaxis about 2 to 3 times a week. He took antibiotics 2 or 3 times during deployment. He also took antibiotic drops for the ear since he came back. He did not have any nasal or sinus surgery. On physical examination, there was mild septal deviation to the right. Mucosa was smooth. There were prominent turbinates, 50 to 60 percent narrowing of the right nasal passage. Throat was normal. There was tenderness over the left frontal and maxillary sinuses. X-rays of the sinuses were normal. The examiner diagnosed allergic rhinitis.

ACDUTRA treatment records dated September 2009 and November 2009 noted that the Veteran was treated for sinus congestion and pressure. 

On May 2015 VA examination, the Veteran reported that his allergies and sinuses got really bad after 2007, which consisted of bloody nasal drainage and headaches. He reported going to sick call for these problems and was prescribed nasal spray and Zyrtec, which provided relief. The Veteran reported currently experiencing watery eyes, headaches daily during the spring and dry nose during the cold weather. He reported that if he is around propane gas, his sinuses dry up, he has sore throat, coughing, and his nose bleeds. He reported that his doctor just tells him it is his sinuses. The Veteran denied sinus surgeries. The examiner diagnosed rhinitis. Examination revealed permanent hypertrophy of the nasal turbinates. X-rays of the sinuses revealed no evidence for sinus disease. The examiner opined that the claimed respiratory disability was less likely than not incurred in or caused by service. The examiner reasoned that the Veteran was diagnosed with acute pneumonia, sinusitis and bronchitis in 1998 that resolved after hospitalization. In 2009, the Veteran was diagnosed with cold-like symptoms, which included sinus congestion, pressure, fever, and body aches. However, there is no medical evidence to suggest that the Veteran's acute episodes in 1998 and 2009 are the cause of the Veteran's allergic rhinitis. Allergic rhinitis is an allergic inflammation of the nasal airways. It occurs when an allergen, such as pollen, dust or animal dander is inhaled by an individual with a sensitized immune system.

As an initial matter, the Board finds that the Veteran has a current diagnosis of allergic rhinitis based on the VA examination reports. Although a diagnosis of sinusitis is reflected in a 1998 treatment record, it was specifically noted to be acute. Further, the VA examiner noted that the sinusitis resolved, and no service treatment records, VA examination reports, or VA treatment records to date reflect residuals of sinusitis.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), and evidence prior to the filing of the claim must be considered.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Here, however, the preponderance of the above evidence reflects that the Veteran has not had chronic sinusitis during the pendency of the claim.  Consequently, the current disability requirement has not been met with regard to a claim for service connection for sinusitis.

When resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for allergic rhinitis is warranted. The STRs document the Veteran's report of suffering from allergies, and the medical evidence of record reflects that he was treated with Zyrtec both during and since service. Although the Board acknowledges the negative etiological opinion of the May 2015 VA examiner, the examiner's reasoning is based on an inaccurate factual premise.  Specifically, the examiner only cited to two episodes of flare-ups, while the STRs demonstrate an ongoing diagnosis of allergic rhinitis. Consequently, the opinion lends little probative value to the question of nexus.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In sum, service connection for allergic rhinitis is warranted. However, the preponderance of the evidence is against a claim of service connection for sinusitis, and the benefit of the doubt rule is not applicable to this claim.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Service connection for allergic rhinitis is granted; a separate grant of service connection for sinusitis is denied.





REMAND

With regard to the claims for service connection for migraine headaches and for an acquired psychiatric disability other than PTSD, the January 2015 Remand noted that the Veteran reported on VA general medical examination in May 2008 that he experienced headaches on the following dates in 2008: January 26, 27, and 29, February 16, March 9 and 20, and April 5 and 18. The Veteran reported on VA psychiatric examination in May 2008 that he had been diagnosed as having depression in September 2007.

The Board further noted that it was not clear from a review of the Veteran's Army National Guard (ANG) personnel records whether or not he was on INACDUTRA or ACDUTRA in the ANG on any of those dates. The Board noted that, if he was on ACDUTRA in the ANG at the time he experienced either of these disabilities, then VA is obligated to schedule him for appropriate examinations to determine the nature and etiology of both of these disabilities. Thus, the Board instructed the AOJ to contact the ANG and/or the Defense Finance and Accounting Service (DFAS) to obtain a list of all the Veteran's dates of ACDUTRA and INACDUTRA in the ANG between January 1, 2007 and December 31, 2008.

A DFAS Response obtained on Remand indicates that the Veteran was on ACDUTRA in the ANG in September 2007 and on February 16, 2008. Consequently, VA is obligated to schedule the Veteran for appropriate examinations to determine the nature and etiology of his claimed migraine headaches and acquired psychiatric disabilities. As this was not accomplished following the prior Remand, another remand is required. Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his migraine headaches. The claims file and a copy of this remand must be provided to the examiner for review. All appropriate testing should be conducted. The Veteran should be asked to provide a complete medical history, if possible. Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that migraine headaches, if diagnosed, are related to active service or any incident of service. A complete rationale must be provided for any opinions expressed.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD. The claims file and a copy of this remand must be provided to the examiner for review. All appropriate testing should be conducted. The Veteran should be asked to provide a complete medical history, if possible. The examiner is asked to identify any acquired psychiatric disability other than PTSD currently experienced by the Veteran, if possible. Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include dysthymic disorder, if diagnosed, is related to active service or any incident of service. A complete rationale must be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims. If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his service representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


